What an honour it is to be at the General Assembly and to 
represent Ecuador and our citizens’ revolution. I 
would like to begin by congratulating President Sam 
Kutesa on his election to lead the General Assembly 
at its sixty-ninth session. I want him to know that he 
will have the full support of the delegation of Ecuador 
during his tenure. Similarly, I want to express Ecuador’s 
appreciation and gratitude to our brother John Ashe for 
his work at the head of the General Assembly. I wish 
to convey the brotherly greetings and solidarity of 
President Rafael Correa, Minister Ricardo Patiño and 
the citizens’ revolution.

Four years ago today, Ecuador suffered an 
attempted coup d’état in which there was an attempt 
against the life of the President of the Republic, Rafael 
Correa Delgado. Four years ago, democracy in Ecuador 
was threatened, but it prevailed. The international 
community’s condemnation was immediate. Countries, 
particularly those in the region, and the United Nations 
and other international organizations supported the 
millions of Ecuadorians who took to the streets and 
squares of my country, condemning the use of violence, 
rejecting the coup d’état, channelling the aspirations 
of all sectors of the population and consolidating 
democracy in my country.

I would like to convey my appreciation to 
Secretary-General Ban Ki-moon, who immediately 
made statements bringing that issue to the world’s 
attention and sent a special mission to Ecuador to 
assess the situation. The effective work of Assistant 
Secretary-General Oscar Fernandez-Taranco and his 
team deserves to be remembered and appreciated.

Democracy in Ecuador was strengthened, the coup 
plotters were isolated and the law and the will of the 
people, as expressed at the ballot box, prevailed over 
the interests of small, but powerful, groups, which 
were then left behind in history. On the night of 
30 September 2010, all the Heads of State of the Union 
of South American Nations (UNASUR) met in Buenos 
Aires to support the Ecuadorian Government and 
President Rafael Correa. As a result of that meeting, the 
12 countries of South America adopted an additional 
protocol to the Constitutive Treaty of UNASUR, which 
added a democratic clause that seeks to discourage a 
breakdown of, or threat to, democracy in the region. In 
Ecuador and in South America we are not returning to 
the past; we cannot return to the past. The use of force 
as a means of expression and of resolving differences 
will not return. That became clear on 30 September 
2010. We have chosen the path of law and dialogue to 
build a better world and future for our peoples.

The Government of Ecuador — the Government 
of the citizens’ revolution — has suggested the 
implementation of a radical change in the State’s 
structures and its political and development model. 
Ecuador’s position internationally is therefore in 
line with that reality. “Sumak Kawsay”, which in 
the language of our ancestors means “living well”, is 
built on a daily basis through a new model based on a 
socially inclusive and supportive economy, supported 
through a citizen-based democracy and sustained in 
its planning. The changes made by the Government of 
the citizens’ revolution in Ecuador are clearly in line 
with the Millennium Development Goals and the post-
2015 agenda and reflect the values encapsulated in the 
Human Development Index of the United Nations. Let 
me briefly mention some of the achievements of the 
citizens’ revolution over the past seven and a half years.

Approximately 1,136,000 Ecuadorians — 10 per 
cent of the population — have been lifted out of poverty. 
We reduced the rate of unemployment to 4.9 per cent in 
2013, which is the lowest in Latin America. We have 
maintained a policy of wage increases, and Ecuador 
now has the highest rates in real values in the region. 
Moreover, Ecuador is the leader in Latin America 
and the Caribbean in reducing inequality, which is a 
major problem afflicting our region. The country’s 
competitiveness is no longer based on labour scarcity or 
exploitation, but rather on public investment in roads, 
ports, airports, telecommunications, power generation 
and systems of justice and security for our citizens. 
Public investment in Ecuador is the highest in the 
continent, at 15 per cent of our gross domestic product 
(GDP) in 2013 — three times the Latin American 
average. Thanks to that effort, we have moved up 
15 places in terms of our competitiveness, according to 
the World Economic Forum.



We have universal basic education, which fulfils 
one of the 2015 Millennium Development Goals. Child 
and youth labour have been substantially reduced. 
There are 82 public schools that have been registered 
with the International Baccalaureate Organization, and 
it is expected that, by 2017, 500 schools will offer the 
International Baccalaureate. Thanks to the educational 
changes under way in Ecuador, 179,290 students have 
moved from the private education system to the public 
education system. In other words, in the past two years, 
19 per cent of students left private schools to study in 
State schools. As I said, we are experiencing a true 
revolution in education.

Ecuador has invested some 2 per cent of our GDP 
in higher education, which is more than double the 
average for Latin America. In the seven and a half 
years it has been in office, the Government of Ecuador 
has funded 8,000 scholars abroad, most of whom are 
enrolled in masters and doctoral programmes at the 
best universities in the world. That represents the 
largest investment in scholarships in terms of GDP in 
Latin America.

I have mentioned all those achievements of our 
citizens’ revolution — and many more exist, but I 
cannot mention them owing to a lack of time — because 
those achievements were at stake on 30 September 
2010, four years ago today. Those advances were made 
possible because democracy prevailed and because the 
Government of Ecuador continues to work for the well-
being of its people.

The most important challenge facing the Ecuadorian 
State, along with the fight against poverty, is changing 
its economy, and that means changing the production 
matrix of our country. To ensure sustainability in our 
domestic and production model, we are committed to 
boosting our productive development, trade flows and 
non-speculative foreign direct investment in target 
sectors, such as technology transfers and the financing 
of strategic projects. The fundamental objective 
of Ecuador’s foreign policy is therefore to assist in 
promoting the internal development of the country, 
balancing that with its international relations. That 
means expanding its political, trade, economic and 
social networks with an alternative and complementary 
view of the integration scheme that the country has 
traditionally had at the global level.

Ecuador reiterates its concern with regard to 
the challenge of global warming. As we change our 
production and energy model, my country is promoting 
the generation of renewable energy sources with fewer 
greenhouse gas emissions into the atmosphere, the 
mass use of induction cookers and the optimization of 
the use of raw materials, reducing waste as much as 
possible. However, the ability of developing countries 
to meet the goals of a post-2015 development agenda 
is directly proportionate to developed countries’ 
continuing provision of resources aimed at the timely 
implementation of plans and projects for addressing 
natural disasters caused by weather events exacerbated 
by human activity, based on the principle of common 
but differentiated responsibilities.

My country was grateful for the Secretary-
General’s invitation to the Climate Summit held here 
on 23 September. We are pleased with the decisions 
some developed countries have made on their national 
plans for mitigating and adapting to climate change, 
particularly the announcement by some, including 
France, that they would be increasing the capitalization 
of the Green Climate Fund. Despite those efforts, the 
Fund will not reach its target of $15 billion by the end 
of the year. We, the developing world, would like to see 
more ambitious national plans and policies on the part 
of the developed countries if the global consequences 
of this irrefutable scientific reality are to be addressed.

Ecuador’s foreign policy is now making it a priority 
to strengthen South-South relations with a view to the 
sovereign integration of our peoples and the creation 
of new areas for regional governance. In that regard, 
Ecuador is working to achieve harmonious South 
American and Latin American integration, to build a 
multipolar world and to democratize our international 
organizations, with the goal of creating a more just and 
equitable world order. We are promoting multilateralism 
and working on innovative integration processes, 
cooperation for development and a harmonious political 
dialogue. In that context, UNASUR, the Bolivarian 
Alliance for the Peoples of Our America and the 
Community of Latin American and Caribbean States 
(CELAC) are very relevant entities and are national 
priorities in our efforts to create improved integration 
mechanisms.

Regarding UNASUR, I am pleased to announce 
that its new headquarters will soon open in Quito, at the 
centre of the world, the point where two hemispheres 
and the South American brotherhood meet. In January 
2015 Ecuador will take over the rotating chairship of 
CELAC, with the purpose of reinvigorating the regional 
integration agenda in Latin America and the Caribbean 



and furthering our political cooperation, while 
continuing to base integration on respect for pluralism 
and States’ diversity. The Government of Ecuador 
initiated the creation of this integration mechanism, 
and it has been a major undertaking. CELAC does 
not exclude any Latin American or Caribbean State; 
we have firmly rejected unilateral embargoes and 
sanctions, and our ongoing struggle is about fighting 
inequality and poverty.

We must overcome and end injustice. It is therefore 
unacceptable that the United States of America’s 
blockade of our sister Republic of Cuba has been 
going on for more than 50 years, and that despite the 
fact that Cuba has been supported by the Assembly for 
21 years. We also condemn Cuba’s inclusion in the list 
of countries that sponsor terrorism.

We would like to reiterate once more that we must 
call for a settlement through dialogue of the conflict over 
Argentina’s Malvinas Islands. The United Kingdom 
should comply with the more than 40 resolutions 
adopted by the Assembly on the subject. We also support 
Argentina in its efforts to address the pernicious effects 
of speculative hedge funds. Argentina is not alone in 
that fight, and it can count on the backing and solidarity 
of Ecuador and our entire region.

Concerning Palestine, I would like to state that on 
17 July the Government of Ecuador firmly condemned 
Israel’s military incursion into Palestinian territory 
and called for an immediate end to Israel’s military 
operations and the indiscriminate attacks on the 
civilian population in the Gaza Strip. My country has 
appealed to the international community to shoulder 
its responsibility for preventing such indiscriminate 
attacks in the interests of saving innocent lives and 
maintaining international peace and security. As proof 
of our support for the Palestinian cause, Ecuador 
decided to establish a diplomatic presence there, and 
it is now up and running in Ramallah. Meanwhile, 
just a few days ago we sent humanitarian assistance to 
Gaza, and we will shortly send a second humanitarian 
assistance convoy there for the use of the Palestinian 
national authorities.

In 2016 Ecuador will host the Africa-South 
America Summit, a responsibility requiring considerable 
preparation and providing an opportunity to draw 
up joint policies that unite us with our African 
brothers. The time has come to further strengthen the 
relationship between Africa and Latin America, and 
Ecuador has therefore decided to open new embassies 
in Algeria, Nigeria and Angola in the near future. We 
will also strengthen our existing embassies in Africa, 
and we will be opening additional diplomatic missions 
there in a second phase. We intend to work with our 
African brothers for our mutual benefit and shared 
opportunities.

For Ecuador, it is a source of pride and a heavy 
responsibility to be hosting the forthcoming third 
United Nations Conference on Housing and Sustainable 
Urban Development, Habitat III, in 2016. Thus in one 
year, 2016, we will host the meetings of the CELAC 
Heads of State, the Africa-South America Summit and 
Habitat III.

For over a year, we have undertaken intensive work 
to address the main issues stemming from the rapid 
urban growth that we have seen in our countries, issues 
that were raised at the most recent World Urban Forum, 
last April in Medellín, Colombia. We hope to continue 
to generate synergies in order to move towards a new 
global agenda for sustainable urban development that 
we will take up at Habitat III.

The Government of Ecuador, in its efforts to build 
a just and equitable society, has sought in recent years 
to implement a system of rights in terms of habitat 
and urban development. The principle guiding its 
action — “the right to the city” — is understood not as 
a unitary right, but as a set of interrelated rights linked 
to the land. Policies for habitat, human settlements and 
housing are expressions of the State’s aspiration to 
build, as I mentioned, a society of living well, through 
public regulation in line with the concept that Ecuador 
promotes, namely, harmony with nature. Ecuador 
is the only country in the world that sets forth in its 
Constitution “the right to nature”.

With respect to the reform of the United Nations 
system, Ecuador has actively and constructively made 
profound and comprehensive proposals for change 
in some international organizations, with a view to 
making them more efficient, democratic, participatory 
and inclusive. We aspire to their universalization and 
transparency, as well as to increased and equitable 
representation, consultation and decision-making on the 
part of all States, especially the developing countries. 
Consistent with that, the Government of Ecuador has 
advocated the reform of the global governance system, 
in order to democratize decision-making and improve 
transparency in the management of all multilateral 
organizations. Many Members of this Organization join 
us in that approach.



Ecuador proposes marking a turning point with 
respect to the United Nations system, as with its current 
structure it is not addressing the international tensions 
and disputes or the troubled international situation. 
Ecuador seeks to democratize the Security Council, 
which should be composed of clusters, in order to 
find a balance, ensure representativity and protect the 
principle of the equality of States. Only in that way 
can the Council play its role in maintaining peace and 
international security.

We are at the threshold of the seventieth anniversary 
of the United Nations. We have a historical obligation 
to modernize and democratize the Organization, 
strengthening the role of the General Assembly in 
such decision-making as the election of judges to the 
International Court of Justice and the election of the 
Secretary-General.

At present, we are concerned that, despite the 
progress made in 2014, a great many threats continue 
to loom over humankind. Situations of armed conflict, 
humanitarian crises, violations of human rights 
and breaches of international law threaten entire 
populations, demanding an urgent response from the 
international community. The Government of Ecuador 
has expressed its conviction regarding the need to 
respect international law and reach negotiated and 
peaceful solutions. It has totally rejected all forms 
of interference and unilateral action that violate the 
sovereignty and territorial integrity of States, trample 
on human rights or disregard international law. We also 
strongly condemn all terrorist acts, whether perpetrated 
by irregular groups or in the name of a State. Ecuador 
has condemned the actions of the Islamic State in both 
Iraq and Syria.

Those global challenges must be dealt with by 
the United Nations, as the most appropriate forum to 
address and respond to the difficult situations that we 
are facing. It will surely have the support and solidarity 
of all Member States.

Let us endeavour to ensure that international law is 
the standard that governs our actions. A few months ago, 
in this very Hall, Member States adopted a resolution 
which called for respect for the right to privacy in the 
digital age (resolution 68/167). The same label has 
been applied to another abuse — global surveillance. 
Once again we are in a situation where we are being 
monitored and spied on. Ecuador, along with several 
other countries, co-sponsored a draft resolution put 
forward by Germany and Brazil and, with the adoption 
of that legal instrument, a new process for defining 
human rights — the right to privacy — was initiated. 
The resolution, adopted by consensus, constitutes a 
rejection of an abusive posture. The abuse was brought 
to our attention by an Australian citizen who felt that 
the world should know what was being done with 
sovereignty.

The decision of that Australian citizen led to 
the harshest persecution, which caused him to seek 
protection for his life in the light of the real threats he 
had received. I am referring to Julian Assange, who is 
now associated with Ecuador because, after reviewing 
the merits of his case, we granted him asylum. Two 
years have passed in the new life of Mr. Assange, two 
years without freedom of movement, two years in 
which he has been confined to a small space waiting 
for justice. There it is again, Sir, that dream of justice.

When asylum is granted, it is primarily by 
immediate recognition and respect for a fundamental 
human right — the right to life. What has been difficult 
is convincing the counterpart — the United Kingdom 
of Great Britain and Northern Ireland — that in this 
situation the fundamental human rights of Julian 
Assange should be taken into account. Ecuador will 
continue to work tirelessly to find a solution in this 
case. To that end, we hope to have the support of the 
United Kingdom of Great Britain and Northern Ireland 
and the Kingdom of Sweden.

I appeal to the Kingdom of Sweden to enforce 
one of the most important legal principles recognized 
internationally and by the Swedish legal system: 
effective judicial protection. After four years, the 
Prosecutor’s Office of that country has been unable 
to take statements from Julian Assange, even though 
under Swedish law this could have been done in another 
country, even though Ecuador repeatedly offered its 
judicial cooperation, and even though Julian Assange’s 
lawyers expressed their willingness to cooperate.

Turning to another subject, and with this I will 
conclude my statement, I would like to speak about 
transnational corporations. In recent years, there have 
been increased demands brought by transnational 
corporations in international arbitration courts against 
the States and peoples of the South. Those multimillion 
dollar disputes, such as the Chevron-Texaco case in 
Ecuador, threaten the tax resources and jeopardize the 
validity and legitimacy of the national jurisdiction of the 
States concerned. The scale of the problem could even 
compromise the development plans of the countries of 



the South, in Latin America and other regions of the 
world.

In that context, we are also establishing, within the 
framework of UNASUR, a regional arbitration centre 
that will, inter alia, provide legal advice in investment 
disputes. We are also creating a code of conduct for 
arbitrators and mediators within UNASUR. And we 
are establishing, with other regions of the world, an 
observatory on transnational corporations. All of that is 
aimed at creating support mechanisms that can analyse, 
monitor and respond to States’ requests so as to prevent 
and solve investment disputes. Ecuador, together with 
South Africa, has also submitted a proposal in the 
Human Rights Council aimed at creating a binding 
instrument to impose international human rights legal 
obligations on transnational corporations. For the 
time being, a working group is being established to 
consider that initiative. My country attaches special 
importance to the matter, and we will work to reach an 
understanding with States because that is an extremely 
important issue. We are confident that we will have the 
States’ full support.

Finally, I wish to reiterate to the Secretary-General 
Ecuador’s gratitude for the appointment of the former 
Vice-President of the Republic, Mr. Lenín Voltaire 
Moreno Garcés, as Special Envoy on Disability and 
Accessibility. Ecuador will continue to support all 
initiatives of the Organization to promote and protect 
the rights of people with disabilities and their families.

At the beginning of my statement, I pointed out 
some achievements of the citizens’ revolution in the 
past seven and a half years. The changes brought about 
have had a profound impact and have caused a historic 
transformation. My country also wishes to work with all 
Member States to achieve a true transformation of the 
United Nations. We have enormous challenges ahead 
to promote development, maintain peace and reduce 
inequality and poverty. Ecuador is fully committed 
to working together on that historic task. I hope to 
see fellow Member States in the Hall next year at the 
seventieth session of the General Assembly, when we 
can then celebrate important decisions that we have 
taken.
